UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09223 Pioneer Strategic Income Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:September 30 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Strategic Income Fund By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Strategic Income Fund BB&T CORPORATION Ticker: BBT Security ID: 054937404 Meeting Date: APR 23, 2013 Meeting Type: Special Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation of For For Management BB&T to Change the Payment Dates of its Preferred Stock Dividends to Conform with the Payment Date of its Common Stock Dividends and Conform Preferred Stock Record Dates 2 Adjourn Meeting For For Management BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: JUL 24, 2012 Meeting Type: Special Record Date: JUN 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Ratify Auditor for Fiscal 2012 For For Management 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: NOV 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Restructuring Plan For For Management 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: FEB 14, 2013 Meeting Type: Special Record Date: FEB 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve New Edition of Charter For Against Management 2 Amend Company's Corporate Governance For Against Management Code 3 Approve New Edition of Regulations on For Against Management Board of Directors 4 Amend Regulations on Remuneration of For For Management Directors 5 Ratify Ernst & Young as Auditor For For Management 6 Approve Consolidated Financial For For Management Statements for Fiscal 2011 7 Approve Allocation of Income and For For Management Omission of Dividends for Fiscal 2011 8 Fix Number of Directors at Six For For Management 9.1 Elect Elena Bakhmutova as Director For For Management 9.2 Elect Mira Koshkimbayeva as Director For For Management 9.3 Elect Raikhan Imambayeva as Director For For Management 9.4 Elect Yury Voicehovsky as Independent For For Management Director 9.5 Elect Konstantin Koricshenko as For For Management Independent Director 9.6 Approve Early Termination of Powers of For For Management Murat Baisynov as Director 9.7 Approve Early Termination of Powers of For For Management Bulat Babenov as Director 9.8 Approve Early Termination of Powers of For For Management Jyrki Talvitie as Director 10 Amend Rules of Redemption of Placed For Against Management Shares 11 Approve Results of Shareholders For For Management Appeals on Actions of Company and Its Officials 12 Approve Information on Remuneration of For Against Management Management Board and Board of Directors in Fiscal 2011 13 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Annual Financial Statements For For Management for 2012 2 Approve Allocation of Income and For For Management Dividends 3 Ratify Auditor For For Management 4 Approve Results of Shareholders For For Management Appeals on Actions of Company and Its Officials 5 Approve Information on Remuneration of For Against Management Management Board and Board of Directors 6 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2013 Meeting Type: Annual Record Date: MAY 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder HORIZON LINES, INC. Ticker: HRZL Security ID: 44044K309 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin Tuchman For For Management 1.2 Elect Director Samuel A. Woodward For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 24, 2012 Meeting Type: Annual Record Date: MAY 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Angelica For For Management 1.2 Elect Director Barry W. Huff For For Management 1.3 Elect Director John E. Koerner, III For For Management 1.4 Elect Director Cheryl Gordon Krongard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SINO-FOREST CORPORATION Ticker: SNOFF Security ID: 82934HAF8 Meeting Date: NOV 29, 2012 Meeting Type: Special Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Bondholder Resolution: To Vote on the For For Management Plan of Compromise and Reorganization SINO-FOREST CORPORATION Ticker: SNOFF Security ID: C83912AB8 Meeting Date: NOV 29, 2012 Meeting Type: Special Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Bondholder Resolution: To Vote on the For For Management Plan of Compromise and Reorganization END NPX REPORT
